Case 21-32155 Document 215-3 Filed in TXSB on 08/20/21 Page 1 of 2




                              Exhibit 3

                          Interim DIP Budget
The Buckingham: Summary DIP Liquidity Projection                                Case
                                                                                Case 21-32155
                                                                                     21-32155
                                                                                        130  131 Document
                                                                                                 Document
                                                                                                    132   215-3
                                                                                                           50 Filed
                                                                                                          133   134Filed
                                                                                                                      in TXSB
                                                                                                                          in TXSB
                                                                                                                         135   on
                                                                                                                                136 on
                                                                                                                                    06/29/21
                                                                                                                                       08/20/21
                                                                                                                                       137      Page
                                                                                                                                              138 Page40 2ofof96
                                                                                                                                                     139      1402                                                                                                 141           142           143            144 DIP Total
Weekly Presentation                                                                           6/26/2021          7/3/2021     7/10/2021     7/17/2021     7/24/2021     7/31/2021      8/7/2021     8/14/2021     8/21/2021     8/28/2021      9/4/2021     9/11/2021     9/18/2021     9/25/2021      10/2/2021 weeks 7/3-10/2
Credits:                                                                                      Q2 '21            Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21        Q3 '21       Oct-Nov '21
                                                                                              Actual        Projected        Projected     Projected     Projected     Projected     Projected     Projected     Projected     Projected     Projected     Projected     Projected     Projected      Projected
                                                                                                                1                2             3             4             5             6             7             8             9            10            11            12            13             14
Resident Checks                                                                                 279,939              -          121,658       106,658       193,922       193,922       196,802       196,802       196,802       196,802       196,802       196,802       196,802       196,802        196,802      2,667,315
Resident ACH                                                                                        -                -              -             -             -         915,916           -             -             -         745,090           -             -             -         745,090            -        2,406,096
Medicare                                                                                          1,380          213,143            -             -             -         243,757           -             -             -             -         304,696           -             -             -          243,757      1,006,734
Private Insurance                                                                                45,237           18,260         18,260        18,260        18,260        18,260        18,260        18,260        18,260        18,260        18,260        18,260        18,260        18,260         18,260        300,881
Other                                                                                               500            2,500          2,500         2,500         2,500         2,500         2,500         2,500         2,500         2,500         2,500         2,500         2,500         2,500          2,500         35,500
Operating Receipts                                                            (a)               327,055          233,904        142,419       127,419       214,682     1,374,355       217,562       217,562       217,562       962,652       522,258       217,562       217,562       962,652        461,319      6,416,526

Check Reversal Credit                                                         (b)                39,743               -              -             -             -             -             -             -             -             -             -             -             -             -              -          39,743
                                                                                                                                                                                                                                                                                                                            -
Transfer from UMB Operating Reserve Fund (DIP)                                                         -              -              -        705,478       187,565            -            237       628,730        28,730       353,361            -        505,263        26,230            -         526,669      2,962,262
Total Transfers In to x6160                                                   (d)                      -              -              -        705,478       187,565            -            237       628,730        28,730       353,361            -        505,263        26,230            -         526,669      2,962,262

Total Receipts                                                            (a+b+c+d)             366,798          233,904        142,419       832,897       402,247     1,374,355       217,800       846,292       246,292     1,316,013       522,258       722,825       243,792       962,652        987,988      9,418,531

Debits:
Payroll and related expenses (1)                                                               (580,000)              -             -        (632,730)          -        (600,000)          -        (600,000)          -        (600,000)          -        (600,000)          -        (600,000)           -        (4,212,730)
Facility Services/Supplies (2)                                                                  (20,616)          (39,854)      (39,854)      (39,854)      (39,854)      (39,854)      (39,854)      (39,854)      (39,854)      (34,854)      (34,854)      (34,854)      (34,854)      (34,854)       (34,854)       (548,574)
Food/Food Service (3)                                                                              (628)          (41,715)      (41,172)      (41,172)      (41,172)      (41,172)      (41,172)      (41,172)      (41,172)      (41,172)      (41,172)      (36,172)      (36,172)      (36,172)       (36,172)       (557,579)
Manager Services/Marketing (4)                                                                 (141,968)          (32,062)     (204,967)      (34,967)      (34,967)      (34,967)     (204,967)      (34,967)      (34,967)      (34,967)     (204,967)      (29,967)      (29,967)      (29,967)       (29,967)     (1,118,600)
IT & Utilities (5)                                                                              (57,198)          (69,794)      (65,275)      (64,301)      (45,275)      (45,275)      (45,275)      (45,275)      (45,275)      (45,275)      (45,275)      (42,775)      (42,775)      (42,775)       (42,775)       (744,589)
Insurance/Broker (6)                                                                                -             (13,684)          -             -             -             -             -             -             -             -             -             -             -             -              -           (13,684)
Pharma/Healthcare Services/Hospitality/Administration/Security (7)                               (8,044)          (69,760)      (43,392)      (43,392)      (43,392)      (43,392)      (43,392)      (43,392)      (43,392)      (43,392)      (33,392)      (33,392)      (33,392)      (33,392)       (33,392)       (591,900)
BOD/Professional Services/Other (8)                                                             (73,381)          (73,148)      (18,632)      (18,632)      (52,588)      (56,632)      (16,632)      (16,632)      (16,632)      (56,632)      (16,632)      (16,632)      (16,632)      (16,632)       (56,632)       (522,700)
CAPEX (Storm Repair) (9)                                                                            -            (233,120)      (35,000)      (35,000)      (35,000)      (35,000)      (35,000)          -             -             -             -             -             -             -              -          (408,120)
CAPEX (General) (10)                                                                            (51,742)         (202,872)      (25,000)      (25,000)      (25,000)      (25,000)      (50,000)      (25,000)      (25,000)      (25,000)      (50,000)      (25,000)      (50,000)      (22,259)       (25,000)       (651,874)
 Operating Disbursements                                                                       (933,578)         (776,009)     (473,292)     (935,048)     (317,247)     (921,292)     (476,292)     (846,292)     (246,292)     (881,292)     (426,292)     (818,792)     (243,792)     (816,051)      (258,792)     (9,370,350)

Check Error/ACH Return/Return Item                                                               (1,758)              -              -             -             -             -             -             -             -             -             -             -             -             -              -           (1,758)
                                                                                                                                                                                                                                                                                                                             -
Debtor Professional Fees                                                                       (286,155)              -         (88,000)           -            -        (169,571)           -             -             -       (348,909)           -             -             -             -        (610,798)     (1,503,434)
Indenture Professional Fees                                                                         -                 -             -              -            -             -              -             -             -            -              -             -             -             -             -               -
Committee Fees                                                                                  (74,188)              -             -              -            -         (25,000)           -             -             -        (85,813)           -             -             -             -         (85,000)       (270,000)
UST Fees                                                                                            -                 -             -              -        (85,000)          -              -             -             -            -              -             -             -             -        (180,000)       (265,000)

Transfer to BOA CAPEX Account                                                                          -              -              -             -             -             -             -             -             -             -             -             -             -             -              -              -
Total Transfers Out from x6160                                                                         -              -              -             -             -             -             -             -             -             -             -             -             -             -              -              -

Total Disbursements                                                                          (1,295,680)         (776,009)     (561,292)     (935,048)     (402,247)   (1,115,863)     (476,292)     (846,292)     (246,292)   (1,316,013)     (426,292)     (818,792)     (243,792)     (816,051)    (1,134,590)    (11,410,542)

Operating Cash Flow                                                                            (606,523)         (542,106)     (330,873)     (807,630)     (102,565)      453,063      (258,730)     (628,730)      (28,730)       81,361        95,967      (601,230)      (26,230)      146,602        202,528      (2,953,824)
Other Activity                                                                                 (322,358)              -         (88,000)      705,478       102,565      (194,571)          237       628,730        28,730       (81,361)          -         505,263        26,230           -         (349,129)        961,813

Beginning Cash                                                                                2,492,012         1,563,130     1,021,024       602,151       500,000       500,000       758,492       500,000       500,000       500,000       500,000       595,967       500,000       500,000        646,602       2,492,012
Minimum Cash Balance Requirement                                                                                                                                                                                                                                                                                             -
Net Credits                                                                                     366,798           233,904       142,419       832,897       402,247     1,374,355       217,800       846,292       246,292     1,316,013       522,258       722,825       243,792       962,652        987,988       9,418,531
Net Debits                                                                                   (1,295,680)         (776,009)     (561,292)     (935,048)     (402,247)   (1,115,863)     (476,292)     (846,292)     (246,292)   (1,316,013)     (426,292)     (818,792)     (243,792)     (816,051)    (1,134,590)    (11,410,542)
Ending Operating Account Cash (Bank)                                                          1,563,130         1,021,024       602,151       500,000       500,000       758,492       500,000       500,000       500,000       500,000       595,967       500,000       500,000       646,602        500,000         500,000
Estimated Check Float
Ending Operating Account Cash (Book)
Indenture Trust Accounts (Bank)                                                                        -              -              -             -             -             -             -             -             -             -             -             -             -             -              -
Indenture DIP Loan
Beginning Balance                                                                                                     -              -            -        (705,478)     (893,044)     (893,044)     (893,281)   (1,522,010)   (1,550,740)   (1,904,101)   (1,904,101)   (2,409,363)   (2,435,593)    (2,435,593)            -
Draw                                                                                                                                         (705,478)     (187,565)                       (237)     (628,730)      (28,730)     (353,361)                   (505,263)      (26,230)                    (526,669)     (2,962,262)
Repayment                                                                                                                                                                                                                                                                                                                    -
PIK Interest                                                                                                                                                                                                                                                                                                                 -
Ending DIP Balance                                                                                                    -              -       (705,478)     (893,044)     (893,044)     (893,281)   (1,522,010)   (1,550,740)   (1,904,101)   (1,904,101)   (2,409,363)   (2,435,593)   (2,435,593)    (2,962,262)     (2,962,262)

Resident Occupancy
Healthcare Occupancy

Incurred Restructuring Fees Projection
Thompson & Knight (Debtor Restructuring Counsel)                                                166,428           37,500         45,000        45,000        45,000        45,000        55,000        55,000        55,000        55,000        55,000        12,500        12,500        12,500         12,500
McCall Parkhurst & Horton (Debtor Bond Counsel)                                                     -                -              -             -             -             -             -             -             -         255,000           -             -             -             -              -
B. Riley Advisors (Debtor Financial Advisor)                                                     31,854           23,000         23,000        23,000        23,000        23,000        30,000        30,000        30,000        30,000        30,000        18,625        18,625        18,625         18,625
TBD                                                                                                 -                -              -             -             -             -             -             -             -             -             -             -             -             -              -
Stretto (Debtor Claims Agent)                                                                    22,065           87,071         20,227        20,227        15,227        10,227        10,227        10,227        10,227        10,227        10,227        10,227        10,227        10,227         10,227
Healthcare Ombudsman                                                                                -             22,000            -             -             -          11,000           -             -             -          11,000           -             -             -             -           11,000
UST Trustee                                                                                         -                -              -             -          85,000           -             -             -             -             -             -             -             -             -          180,000
Resident/Creditor Committee Professionals                                                        24,188           25,000         25,000        25,000        20,813        15,000        15,000        15,000        15,000        15,000        15,000        15,000        15,000        15,000         15,000
Mintz Levin (Indenture Trustee Counsel)                                                             -                -              -             -             -             -             -             -             -             -             -             -             -             -              -
RBC (Indenture Trustee Financial Advisor)                                                           -                -              -             -             -             -             -             -             -             -             -             -             -             -              -
Utility Deposit                                                                                     -                -           88,000           -             -             -             -             -             -             -             -             -             -             -          (88,000)

Note:
-Estimate of Storm Damage Capex may be higher but difference to be reimbursed by insurance ($250k deductible)
-Does not reflect DIP interest/fees
